Cite as: 574 U. S. ____ (2014)            1

                    Statement of KAGAN, J.

SUPREME COURT OF THE UNITED STATES
      PATRICK HENRY JOSEPH, PETITIONER v. 

                UNITED STATES

   ON PETITION FOR WRIT OF CERTIORARI TO THE UNITED 

  STATES COURT OF APPEALS FOR THE ELEVENTH CIRCUIT

            No. 13–10639.   Decided December 1, 2014


   The petition for a writ of certiorari is denied. JUSTICE
KENNEDY and JUSTICE SOTOMAYOR would grant the peti-
tion for a writ of certiorari.
   Statement of JUSTICE KAGAN, with whom JUSTICE
GINSBURG and JUSTICE BREYER join, respecting the denial
of certiorari.
   The courts of appeals have wide discretion to adopt and
apply “procedural rules governing the management of
litigation.” Thomas v. Arn, 474 U.S. 140, 146 (1985). But
that discretion is not unlimited. Procedural rules of
course must yield to constitutional and statutory require-
ments. Id., at 148. And more to the point here, those
rules, along with their application to particular cases,
must “represent reasoned exercises of the courts’ author-
ity.” Ortega-Rodriguez v. United States, 507 U.S. 234, 244
(1993). That is not a high bar, but it is an important one.
   Petitioner Patrick Joseph asks us to review the Elev-
enth Circuit’s application of a rule providing that issues
not raised in an opening appellate brief are forfeited, and
so may not be raised in subsequent filings. See Order in
No. 12–16167 (July 8, 2013), App. 6 to Pet. for Cert. (citing
United States v. Hembree, 381 F.3d 1109 (CA11 2004)).
In the usual case, that rule (which all the federal courts of
appeals employ) makes excellent sense: It ensures that
opposing parties will have notice of every issue in an
appeal, and that neither they nor reviewing courts will
incur needless costs from eleventh-hour changes of course.
   But this is not the usual case. Joseph took an appeal to
2                JOSEPH v. UNITED STATES

                    Statement of KAGAN, J.

the Eleventh Circuit after he was convicted of several drug
offenses and sentenced as a career offender under the
Sentencing Guidelines. At the time Joseph filed his open-
ing brief, Eleventh Circuit precedent precluded the argu-
ment that he did not properly qualify as a career offender.
See United States v. Rainer, 616 F.3d 1212, 1215–1216
(2010). Soon after his filing, however, this Court decided
Descamps v. United States, 570 U. S. ___ (2013), which
made clear that the relevant Circuit precedent was “no
longer good law,” United States v. Howard, 742 F.3d 1334,
1345 (2014). Five days later (which was still nine days
before the Government’s brief came due), Joseph moved to
file a replacement brief relying on Descamps to challenge
his classification as a career offender. (He acknowledged
that because he had failed to raise the Descamps claim at
trial, it would be reviewable for plain error.) The Gov-
ernment did not oppose the motion, asking only for addi-
tional time to file its own brief. The Eleventh Circuit
nonetheless refused to accept Joseph’s filing.
   Not a single other court of appeals would have done
that. See United States v. Vanorden, 414 F.3d 1321, 1324
(CA11 2005) (Tjoflat, J., specially concurring) (noting that
the Eleventh Circuit’s rule is “inconsistent with . . . the
law of every other circuit”). Every circuit, save the Elev-
enth, accepts supplemental or substitute briefs as a mat-
ter of course when this Court issues a decision that upsets
precedent relevant to a pending case and thereby provides
an appellant with a new theory or claim. See, e.g., United
States v. Anderson, 745 F.3d 593, 594, 598 (CA1 2014)
(Descamps claim); United States v. Clark, 28 Fed. Appx.
34, 35 (CA2 2001); United States v. Blair, 734 F.3d 218,
223 (CA3 2013) (Descamps claim); United States v. Mus-
leh, 106 Fed. Appx. 850, 857, n. 4 (CA4 2004); United
States v. Delgado, 256 F.3d 264, 280 (CA5 2001); United
States v. Mitchell, 743 F.3d 1054, 1063 (CA6 2014)
(Descamps claim); United States v. Askew, 403 F.3d 496,
                 Cite as: 574 U. S. ____ (2014)             3

                     Statement of KAGAN, J.

509 (CA7 2005); United States v. Bankhead, 746 F.3d 323,
325 (CA8 2014) (Descamps claim); United States v. Cabrera-
Guiterrez, 756 F.3d 1125, 1127 (CA9 2013) (Descamps
claim); United States v. Clifton, 406 F.3d 1173, 1175, n. 1
(CA10 2005); United States v. Coumaris, 399 F.3d 343,
347 (CADC 2005). Indeed, each considers such briefs even
when submitted later in the appellate process than Joseph
tried to file his. See, e.g., Cabrera-Guiterrez, 756 F.3d, at
1127 (after argument); Blair, 734 F.3d, at 223 (after full
briefing). And as the above citations show, the circuit
courts—once again, bar the Eleventh—have routinely
followed that practice in the wake of Descamps.
    There is good reason for this near-unanimity. When a
new claim is based on an intervening Supreme Court
decision—as Joseph’s is on Descamps—the failure to raise
the claim in an opening brief reflects not a lack of dili-
gence, but merely a want of clairvoyance. Relying on that
misprediction alone to deny relief to an appellant like
Joseph while granting it to the defendant in Descamps ill-
fits with the principle, animating our criminal retroactiv-
ity law, of “treating similarly situated defendants the
same.” Griffith v. Kentucky, 479 U.S. 314, 323, 328 (1987)
(holding that new rules “appl[y] retroactively to all cases
. . . pending on direct review”). And indeed, insisting on
preservation of claims in this context forces every appel-
lant to raise “claims that are squarely foreclosed by circuit
and [even] Supreme Court precedent on the off chance
that [a new] decision will make them suddenly viable.”
Vanorden, 414 F.3d, at 1324 (Tjoflat, J., specially concur-
ring). That is an odd result for a procedural rule designed
in part to promote judicial economy.
    Perhaps for such reasons, even the Eleventh Circuit
does not apply its default rule consistently when this
Court hands down a new decision. Sometimes, as here,
the court views its rule as pertaining “uniformly and
equally to all cases,” so that a panel becomes simply “un-
4                 JOSEPH v. UNITED STATES

                     Statement of KAGAN, J.

able to entertain” any claim not raised in an initial brief.
United States v. Bordon, 421 F.3d 1202, 1206, n. 1 (2005).
But other times, the court abandons the rule without
explanation—including, at least twice, for Descamps
claims. See, e.g., United States v. Ramirez-Flores, 743
F.3d 816, 820 (2014) (addressing a Descamps claim raised
“for the first time at oral argument”); United States v.
Estrella, 758 F.3d 1239 (2014) (addressing a Descamps
claim raised first in a Rule 28(j) letter after all briefs were
filed); United States v. Levy, 379 F.3d 1241, 1244–1245
(2004) (per curiam) (acknowledging “a few decisions where
this Court apparently considered a new issue raised in a
supplemental brief ”). Thus, criminal defendants with
unpreserved new claims may be treated differently within
the Eleventh Circuit, just as they are as between the
Eleventh Circuit and every other court of appeals.
   I nonetheless agree with the Court’s decision today to
deny certiorari. We do not often review the circuit courts’
procedural rules. And we usually allow the courts of
appeals to clean up intra-circuit divisions on their own, in
part because their doing so may eliminate any conflict
with other courts of appeals. For those combined reasons,
I favor deferring, for now, to the Eleventh Circuit, in the
hope that it will reconsider whether its current practice
amounts to a “reasoned exercise[ ]” of its authority. Ortega-
Rodriguez, 507 U.S., at 244.